 



Exhibit 10.5

(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

(GLOBALWARE SOLUTIONS LOGO) [c25393c2539301.gif]
SPSS — Globalware Electronic Software Delivery Hosting Agreement
Statement of Work

Page 1 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

Table of Contents

         
1. Terms and Conditions
    3  
1.1 Duration of Statement of Work
    3  
1.2 Change Control
    3  
1.3 Deviation
    3  
2. Background/Summary/Overview
    3  
2.1 Business Engagement
    3  
2.2 Quality Assurance
    3  
3. Definitions
    4  
4. Scope of Services
    4  
4.1 Support Services
    4  
4.2 Training
    4  
4.3 Backup Copies
    4  
4.4 Professional Services
    4  
4.5 Account Management
    4  
4.6 Reports, Automated Files & Emails, Tracking
    4  
5. Assumptions, Pre-requisites and Dependencies
    4  
6. Service Level Remedies
    4  
7. Roles and Responsibilities
    4  
7.1 Client Team Management Role
    4  
7.2 Account Management Role
    4  
7.3 Meetings
    4  
7.4 Resources
    4  
8. Pricing, Commitment & Invoicing
    4  
8.1 Invoicing
    4  
8.2 Electronic Software Delivery Pricing
    4  
9. Customer email notification and email domain use
    4  
10. Acceptance
    4  

Page 2 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

Statement of Work
The work set forth below is being completed under the terms and conditions of
this Statement of Work (hereinafter “SOW”) and the ‘Globalware Solutions Service
Agreement’, dated May 10, 2007 (hereinafter “Agreement”), between GlobalWare
Solutions, Inc. (“GWS”) and SPSS Inc. (“SPSS”).

1.   Terms and Conditions

1.1 Duration of Statement of Work
This Statement of Work (SOW) is for the monthly operations of SPSS’ Electronic
Software Delivery (ESD) program. This SOW is for a term of two (2) years
commencing on the Effective Date (hereinafter the “Initial Term”). This
Statement of Work shall automatically renew for successive one (1) year terms
unless it is terminated in accordance with the Agreement or a party informs the
other party it does not wish to renew this Statement of Work as set forth below
(hereinafter “Renewal Term”).
If GWS does not wish to renew this SOW after the Initial Term or any Renewal
Term, then GWS must provide SPSS at least one (1) year written notice that they
do not wish to renew this SOW. If SPSS does not wish to renew this SOW after the
Initial Term or any Renewal Term, then SPSS must notify GWS in writing at least
90 days prior to the end of the current term that they do not wish to renew.
Other than the above provisions this SOW cannot be terminated without cause. The
terms and conditions for termination with cause are defined in Section 4 of the
Agreement.
1.2 Change Control
A change in scope or needed enhancements is likely to occur and can/ will be
identified by either GWS or SPSS. Any changes in scope will be managed by the
GWS Account Management Team in conjunction with the appropriate SPSS
counterparts. No enhancements or modifications will be made without written
approval of SPSS and GWS.
1.3 Deviation
In the event that there is deviation from this SOW, GWS and SPSS will mutually
discern ownership of issue and whose responsibility it will be to provide
corrective action according to respective procedures.

2.   Background/Summary/Overview

2.1 Business Engagement
SPSS has chosen to engage with GWS on a non-exclusive basis as its provider of
ESD on a worldwide basis. The following details in this SOW will meet the needs
of SPSS business requirements inclusive of services and processes, ongoing
operational activities and service level agreements (SLAs).
2.2 Quality Assurance
GWS is a certified ISO 9001-2000 company and is governed by its ISO procedures
to manage and ensure the service levels within

Page 3 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

3.   Definitions       “Data Share” GWS’ online system that allows SPSS to
upload new or updated product information and tracks the proofing in GWS’
environment.       “GlobalView “ GWS’ online systems that provides SPSS
information related to order tracking, inventory counts, etc.       “Ongoing
Services” means the service being provided by GWS in hosting and delivering
SPSS’ products through electronic fulfilment.       “Term” means the term of
this Statement of Work.       “Support Services” means the support, maintenance,
and training services that GWS will provide SPSS with respect to the ESD.      
“Professional Services” refers to services that GWS may provide to SPSS outside
of the terms and conditions of this Statement of Work. Professional Services may
encompass, but not be limited to, consulting advisory, development, and/or
integration services.       “Named Administrative User” refers to an SPSS
Employee identified by SPSS that requires systems access to either GlobalView,
CSTools, or both, and requiring some level of support in their use of those
tools.

4.   Scope of Services       Throughout the term of this Statement of Work, GWS
and SPSS agree to engage in Electronic Software Delivery meaning GWS hereby
agrees to provide SPSS, and SPSS hereby agrees to purchase from GWS, Electronic
Software Delivery Services, subject to the terms and conditions herein. GWS’
Electronic Software Delivery Hosting Services will provide a means for SPSS to
host its proprietary software products and enable those products for download by
SPSS customers by accessing a fully secured entitlement area on the GWS website.

4.1 Support Services
During the term, GWS will provide Support Services to the SPSS Named
Administrative Users, which include the services described below. GWS will
provide customer support based upon the following;

  •   For “priority 1” issues, which are defined and considered to be issues
preventing use of the system and/or a breach of information security or customer
data privacy.:

  •   During the GWS business operations hours Monday — Friday, 9:00 AM - 5:00
PM Pacific Standard Time (PST), SPSS may contact GWS by pager with GWS
acknowledgement of receipt and request within 15 minutes.     •   Outside of the
Monday — Friday, 9:00 AM — 5:00 PM PST, SPSS may contact GWS by pager with GWS
acknowledgement of receipt and request within 60 minutes,

Page 4 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

  •   For “priority 2” issues, which are defined and considered to be
degradation of service and/or performance:

  •   Phone and email support Monday — Friday, 9:00 AM to 5:00 PM PST with GWS
acknowledgement of receipt and request within 60 minutes,

  •   For non priority 1 and 2 issues:

  •   Phone and email support Monday — Friday, 9:00 AM to 5:00 PM PST with GWS
acknowledgement of receipt and request by next business day,

4.2 Training
As part of the ongoing Account Management services/support, GWS will provide
Named Administrative Users introductory training services or instructions as
appropriate with respect to the basic use, features, and ongoing management of
the Electronic Software Delivery Hosting Service. Basic use, features and
ongoing management instructions or training as appropriate includes:

  •   Adding new SKU’s     •   Updating exiting SKU’s     •   Removing existing
SKU’s

SPSS will complete a GWS “Statement of Revision” form to account for any of the
above changes enabling proper tracking/accounting of necessary changes. Any
training required outside of the above items is considered to be outside the
terms and conditions of this Statement of Work and therefore will require
professional services at an additional fee with a separate Statement of Work
between SPSS and GWS.
4.3 Backup Copies
GWS will make daily incremental and weekly full backups of SPSS’ data associated
with the Electronic Software Delivery Hosting Service, including the SPSS
Software, for the purpose of creating backup copies of SPSS’ data (the “Backup
Copy”) for disaster recovery or other purposes. Current backup copies will be
maintained both onsite and offsite of the primary GWS data center, which
services SPSS’ ESD function. Backup copies will be retained for a minimum of one
(1) year. In the event that GWS declares a disaster . GWS will provide
point-in-time recovery to the last backup of the Electronic Software Delivery
Hosting Service. This point-in-time recovery will generally be accomplished in
less than 4 hours. GWS will make best efforts to ensure that this point-in-time
recovery does not take more than 72 hours in the case of a catastrophic event.
Back-up procedures entail storage of SPSS customer data and therefore GWS and
SPSS are responsible for handling of customer data

Page 5 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

as specified in Section 8 of the Agreement signed May 10, 2007. SPSS customer
information should only be used to facilitate the obligations under this
Statement of Work.
4.4 Professional Services
During the term of this Statement of Work, SPSS and GWS may determine that an
SPSS request falls outside the terms and conditions of this Statement of Work.
Should this be the case, SPSS and GWS will mutually develop a Statement of Work
in support of the necessary services, including any necessary additional costs.
4.5 Account Management
The SPSS and GWS Vendor Relationship Managers (refer to section 7) are expected
to be mutually involved in ongoing management of the account. The Vendor
Managers will facilitate meetings and/or email communications as needed, but no
less than once per calendar quarter, to address the following topics:

  •   Performance issues     •   Scheduled outages of Electronic Software
Delivery Hosting Service     •   Anticipated changes in service levels     •  
Commitment level changes     •   Personal services requirements     •   Other
periodic and germane topics

4.6 Reports, Automated Files & Emails, Tracking
It is expected that the following reports will be provided to SPSS:

              Report(s)   Type / Source   Intended Audience   Frequency
SPSS down load Usage by Month
  OLRM   SPSS Vendor Manager   Monthly
 
           
Ship Confirm File
  GWS Automated System
File   SPSS Order Management   Ad-hoc
 
           
Order Notification & Confirmation
  Power Acess generates an automated Email   SPSS Customer   Ad-hoc
 
           
Order Tracking
  View entire order OLRM   SPSS Customer Service   Ad-hoc
 
           
 
  CSTOOLs allow SPSS Customer Service to interact with Power Access.        
 
           
Revenue Recognition Report
  OLRM   SPSS Fulfilment & Distribution   Monthly/Quarterly
 
           
Invoices
  Email and USPS   SPSS Vendor Manager   Monthly — by the 5th day

Page 6 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

All reports are for standard reporting available within GWS reporting systems.
Any customization requested by SPSS will be quoted via a statement of revision.
5. Assumptions, Pre-requisites and Dependencies

  •   The ability to host SPSS’ Electronic Software Delivery will be dependent
upon the successful implementation of the Electronic Software Delivery setup
project, described in a separate, mutually agreed upon Statement of Work.     •
  SPSS will work with GWS to ensure access to relevant data and resources is
made available as necessary to the success of project operations.

6. Service Level Remedies
6.1 The Electronic Software Delivery Service provided by GWS hereunder will not
be down for more than one (1) hour per calendar month (“Service Level”).
The following items shall not be considered in determining whether GWS meets the
Service Level

  a)   scheduled maintenance windows and     b)   an Event of Force Majeure, as
provided in the Agreement     c)   issues associated with SPSS-provided or
SPSS-leased local area networks or ISP connections;     d)   SPSS’ use of
unapproved or modified hardware or software with the Electronic Software
Delivery Hosting Service; and     e)   issues arising from the misuse of the
Electronic Software Delivery Hosting Service by SPSS, its employees, agents,
customers, and/or contractors and     f)   issues with national Internet
authorities, 3rd-party ISPs or Internet backbone providers having no business
relationship with GWS for purposes of providing this Electronic Software
Delivery Hosting Service, or the Internet in general, that are beyond the GWS’
control.

6.2 The remedies set forth below are SPSS’ sole and exclusive remedies, and GWS’
sole and exclusive liability, for interruption of the Electronic Software
Delivery Hosting Service.
Credits will be issued at a rate of $500 for the second hour of downtime in a
calendar month and $1000 per hour of downtime thereafter. Notwithstanding the
foregoing, if the downtime occurs on the last business day of a calendar
quarter, then the penalty shall be $2,000 for each hour of downtime.
In calculating the number of hours of downtime, the monthly total of downtime
(minus the exceptions set forth above in section 6.1 will be calculated and one
(1) hour will be subtracted. This number shall be deemed the “Monthly Downtime.”
Partial hours will be rounded up to the next full hour for purposes of
calculating SLA credits.

  1.   SPSS shall notify GWS in writing within thirty (30) days of the close of
each calendar month that a service level violation has occurred.     2.   GWS
will issue SPSS an SLA credit and apply that credit to the upcoming monthly
invoice. If this Statement of Work is terminated and SPSS cannot use the
credits, then GWS shall send SPSS a check for the total remaining credit within
thirty (30) days from the termination date.     3.   Credits due (if any) will
be calculated monthly and will be based on cumulative down time per month     4.
  Downtimes will be calculated from the time SPSS notifies GWS that there is an
outage to the time GWS has communicated to SPSS that the outage has been
resolved.

Page 7 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

  5.   If there is down time, resulting in service level violations in any two
out of three consecutive calendar months, SPSS may terminate this Statement of
Work without penalty on (30) days’ prior written notice to GWS.     6.   GWS and
SPSS will agree on the contents and process of the availability reporting. If
GWS’ current availability reporting is not adequate to prove to both parties the
duration and scope of an outage, GWS agrees to make available to SPSS a mutually
agreeable availability reporting solution.

6.3 Should GWS experience an outage affecting both the delivery of ESD Services
and Trialware Services, GWS’ obligation for paying penalties to SPSS shall be
limited to those in this SOW as stated above. No additional penalty will be
incurred as stated in the separate SOW signed by both parties for Trialware
Hosting Services.
7. Roles and Responsibilities
7.1 Client Team Management Role

  §   Implements SOW, manages change, and integrates services for new
requirements     §   Identifies and aligns internal GWS resources by location
globally and departments as required to support current or requirements     §  
Identifies Account Manager (AM) requirements globally and coordinates team
dedicated to SPSS     §   Identifies lines of communication and paths of
escalation internally and with SPSS     §   Establishes and maintain program for
Continuous Improvement     §   Coordinates special projects (i.e SPSS Prentice
Hall) or events (i.e.SPSS EOQ)     §   Coordinates Quarterly Business Reviews
(QBR) to measure performance and improve business relationship     §   Serves as
escalation point from Account Manager and/ or SPSS to Director of Client
Services and Quality Assurance

7.2 Account Management Role
Account Management is the method by which SPSS and GWS interact on an
operational basis. This sets the stage for what’s expected of both parties to
ensure that the lines of communication are always open and methods for
communicating with one another have been fully defined and agreed upon. SPSS
requires that GWS is available to answer order and account inquiry questions,
and to report problems that SPSS may be experiencing via phone and/or email. In
general, it is expected that Account Management from GWS and SPSS account for
the following:

  §   Ensure there is consistent contact and communication about relationship
and any special needs for escalation and/or system alerts     §   Ensures that
service levels of SOW are being maintained     §   Financial management to
ensure ongoing fees and invoices are accurate and any additional work is scoped
and accounted for     §   Specifically, SPSS will be required to:

  o   Participate in meetings     o   Provide information on up-coming releases
or any activities that will have an impact to the SPSS / GWS relationship     o
  Identify improvement opportunities     o   Ensure quarterly score carding

Page 8 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

  o   Follow-up on SPSS action items for closure

  §   Specifically, GWS will be required to:

  o   Coordinate and enable SPSS to perform system availability reviews     o  
Identify improvement opportunities     o   Coordinate and distribute materials
for formal meetings     o   Follow-up on GWS action items for closure     o  
Identification of any GWS major changes (Systems, organizational, etc.) that
could have an impact on the SPSS / GWS relationship     o   Perform review of
access controls

7.3 Meetings
It is expected that Account Management meetings will occur for the following
areas:

          Meetings   Frequency   Meeting Content
Vendor Management Meetings
  Bi-Weekly - 2nd and 4th Tuesday of each month   New Product Releases
Issues, etc
 
       
Business Review Meetings
  Quarterly- 2nd Tuesday of each quarter   Quarterly Vendor Score Card and
Service Level reviews Inventory Reviews
SPSS Physical Fulfilment & Distribution
Improvement opportunities
Review GWS access lists (see Appendix D)
Discuss Upcoming Changes
 
       
Ad-hoc Meetings
  As Needed   Address issues that require immediate attention

7.4 Resources
The following resources are those identified as critical to the daily activities
and monitoring of the service provided. Additional SPSS and GWS resources may be
incorporated in necessary discussions as necessary on a periodic basis.

          Resource Group   Member   Key Responsibilities
Vendor Manager — SPSS
  Rich Berkman
Director E-Business Solutions   Represent SPSS in managing the
on-going relationship with GWS
 
       
Account Manager
  Jerry Alexander   Represent GWS in managing the ongoing relationship and
general account management activities with SPSS
 
       
Service Level Manager
  Terry Schohn
Vice President, Corporate
Administration   Represent SPSS in monitoring contractual service levels.
Accountable to SPSS customers to maintain level of service in their respective
regions.

Page 9 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

8.   Pricing, Commitment & Invoicing

8.1 Invoicing

  §   GWS AM will track costs according to contracted fees for goods and
services     §   GWS AM will manage POs and will create system sales orders and
monitor invoice process     §   GWS Finance will generate invoices for goods on
an ongoing basis     §   GWS Finance will generate an invoice for services on a
monthly basis

Invoicing and payment terms are stated in Section 3. Compensation within the
Agreement, dated May 10, 2007
8.2 Electronic Software Delivery Pricing

              One Time Setup     Item   Fee   Monthly Fees
Recurring Monthly Fees
       
 
       
Flat Monthly Rate for hosting and operation and all-you-can-eat up to 1.2
Terabytes (est. about 2000 downloads @ 300Mb each).
  N/A   $14,000/month
 
       
Cost for each additional committed Terabyte per month
  N/A   $1,975.00 per committed Terabyte
 
       
Cost per Megabyte above SPSS’ committed monthly Terabyte level.
  N/A   $.015 per megabyte
 
       
Per user “Entitlement Management”, unlimited user Entitlement Management areas.
  N/A   Waived
 
       
Call Center Support
       
 
       
Customer Service Tools Setup (inc 10 reps)
  $1200    
 
       
Training for CS reps
  $1000 per session    
 
       
Setup additional reps
  $600/batch up to 10    
 
       
Maintenance for CSTOOLS, includes 2nd level support for up to 5 incidents per
month
  N/A   $300 up to 50 reps
 
       
Reporting
       
 
       
Online Report Manager reporting application, includes orders, inventory,
shipping, downloads, download regulatory reports, serial number tracking,
traffic.
  Included   Included

Initial setup costs include the one time setup of unlimited SPSS SKUs for the
ESD implementation, which must be provided by April 1, 2008. Any SKUs added
after the first release to SPSS are subject to the SKU add or change fee
structure included as an addendum to the Agreement.

Page 10 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

The prices set forth above cannot be changed during the Initial Term of this
Statement of Work. Thereafter, the pricing can be increased prior to each
renewal term by no more than five (5) percent over the prior year’s prices.
9. Customer email notification and email domain use
SPSS protects its name and image vigorously, including the use of the SPSS name
in email addressing and domain names. It has been recognized that for most
effective communications of order notifications and order confirmations via
email, the email must be sent directly by GWS. In order to establish the fact
that the email communication to the customer is coming from SPSS, it is
desirable to have the SPSS name appear in the email address.
SPSS authorizes GWS to utilize an email address which contains the SPSS name for
the sole purpose of ESD fulfillment customer notification under the terms of
this agreement. Upon termination of this agreement, GWS agrees to cease all use
of any SPSS name in electronic communications, relinquishes the right of
ownership of any domain name that contains the SPSS name and transfers that
right to SPSS. GWS will complete all necessary paperwork in order to effect this
transfer.


Page 11 of 12



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware ESD Hosting     

10.   Acceptance       IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective dually authorized officers or
representatives as of the Effective Date, which is defined as the date that the
last party signs.

         
SPSS:
    GWS:  
SPSS Inc.
    GlobalWare Solutions, Inc.  
233 S. Wacker Drive, 11th floor,
    200 Ward Hill Ave  
Chicago, Illinois 60606
    Haverhill, MA 01835  
 
       
Signed and Agreed By:
    Signed and Agreed by:  
 
       
/s/ Raymond H. Panza
April 7, 2008   /s/ John P. Viliesis 3-28-08
 
       
(Signature)
(Date)   (Signature) (Date)
 
       
Raymond H. Panza
EVP & CFO   John P. Viliesis CFO
 
       
(Name)
(Title)   (Name) (Title)

Page 12 of 12